DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-40, 42 have been canceled. 
Claims 41, 43-60 are pending. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 41-51, in the reply filed on 3-13-22 is acknowledged. Upon reconsideration, the restriction has been withdrawn. 
Claims 41, 43-60 are under consideration. 
Claim Objections
The elements in claim 41 are not clearly set forth, and the verbiage in the preamble does not have a nexus with the elements in the body of the claim. The “switch” is the entire inducible system including the inducer which is not in the DNA (pg 22). Therefore, use of an entire “switch” in context of the DNA does not make sense; the DNA can only comprise inducible genetic elements of the switch; it cannot comprise the entire “switch” defined by applicants. The functional language used in the claim focuses on a lethal phenotype in male bird embryos, but it is missing essential elements for basic expression of the other elements. Specifically, recombinase expression is induced by light which in turn removes a loxP-stop-loxP cassette which in turn allows operable linkage of the Cas and gRNA coding sequences or the lethal protein coding sequence to a promoter. This operable linkage may be explicitly set forth by structure or function, but right now it is missing from claim 41. 
Claim 41 can be written more clearly as ---An isolated DNA sequence comprising: 
i) a left homology arm that targets a histidine triad nucleotide binding protein (HINT) gene on chicken Z chromosome; 
ii) a nucleic acid sequence encoding recombinase operably linked to light-inducible transcriptional effectors; 
iii) a PGK promoter flanked on its 3’ end with a loxP-Stop-loxP site followed by
a) a nucleic acid sequence encoding a Cas protein and a sequence encoding a guide RNA (gRNA) that targets an essential chicken gene; or
b) a nucleic acid sequence encoding a lethal protein; and 
iv) a left homology arm that targets the HINT gene on the bird Z chromosome, 
wherein the nucleic acid sequences of ii) and iii) are capable of integrating into a HINT gene on chicken Z chromosome, 
wherein a) the Cas protein and the sequence encoding the gRNA or b) the lethal protein are capable of being inducibly expressed in isolated chicken cells whose genomes comprise the nucleic acid sequences of ii) and iii) upon exposure to light. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 41, 43-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 41 is drawn to “a DNA editing agent comprising a first nucleic acid sequence for eliciting in an inducible manner a lethal phenotype of a male chick embryo in an egg of a bird and a second nucleic acid sequence for directing said first nucleic acid sequence to a Z chromosome of a cell of the bird, wherein said first nucleic acid sequence comprises (ii) a sequence encoding an endonuclease enzyme, which is operatively linked to a nucleotide sequence encoding a switch that controls the expression of said endonuclease enzyme, said switch being regulated by an inducer and a sequence encoding a guide RNA that targets an essential gene of the bird, said guide RNA is operatively linked to the activity of said endonuclease enzyme; or (ii) a sequence encoding a lethality protein, which is operatively linked to a nucleotide sequence encoding a switch that controls the expression of the lethality protein, the switch being regulated by an inducer, and said second nucleic acid sequence comprises (iii) [[(i)]] a left homology arm (LHA) comprising nucleotide sequence that is substantially homologous to a 5' region flanking a target gene locus in the Z chromosome of the bird; and (iv) [[(ii)]] a right homology arm (RHA) comprising nucleotide sequence that is substantially homologous to a 3' region flanking said target gene locus in the Z chromosome of the bird.” 
A) The specification lacks written description for a DNA with left and right homology arms that flank “a target gene locus” in a bird Z chromosome as required in claim 41. Use of “gene locus” together does not make sense (see 112/2nd). A gene is a nucleic acid sequence; it is not a position on a chromosome. The locus of a gene is the position or address of the nucleic acid sequence on the chromosome. Homology arms target nucleic acid sequences; they do not target a numerical position. The nucleic acids being targeted may have numerical positions on the chromosome, but homology arms target the nucleic acids; they do not target a numerical position. The term locus (singular) is used to define a position on a chromosome; it is not used to describe a position in a gene as claimed. Therefore, the phrase lacks written description. 
B) The specification lacks written description for homology arms that are “substantially homologous” to the target sequence within the gene in the Z chromosome are unclear. The specification does not define when the homology arms are “substantially homologous” to the target sequence, and the claim does not require the sequences of items i) or ii) integrate into the target sequence. Therefore, there is no written description of when the homology arms  are substantially homologous, specifically for allowing integration of the transgene into the target sequence. 
C) The specification lacks written description for homology arms that target any gene in the Z chromosome other than the chicken HINTZ gene (histidine triad nucleotide binding protein Z). Pg 36 describes constructing homology arms for the HINTZ gene in any other bird species including turkey, duck, quail, falcon, etc. The specification does not teach homology arms in any other gene in chicken chromosome Z other than the HINTZ gene. Accordingly, the claims should be limited to homology arms that target the chicken HINTZ gene. 
D) The specification lacks written for encoding any endonuclease in the DNA in combination with gRNA as required in claim 41 other than Cas9. The concept encompasses “RNA-guided DNA endonucleases” (pg 4, line 25), ZFNs, TALENs, and caspase 9 (pg 4, line 32). However, the specification and the art at the time of filing is limited to using gRNA in combination with Cas9. ZFNs and TALENs are used in pairs; however, there is no requirement for a pair of endonucleases in the configuration claimed. The specification does not correlate using Cas9 to using ZFN or TALEN pairs or any other endonuclease as broadly encompassed by claim 41 other than Cas9. 
E) The specification lacks written description for any “switch” as broadly encompassed by claim 41. The metes and bounds of a “switch” that controls the expression of an endonuclease in claim 41 are unclear (see 112/2nd). The specification teaches a “switch” is a tetracycline inducible system, a light inducible system, an abscisic acid (ABA) inducible system, et al. (pg 23, lines 7-15); however, all “switches” comprise a nucleic acid sequence operably linked to the protein of interest and an inducer. The DNA does not comprise a so called “switch” as claimed because it does not comprise all elements of the “switch”, e.g. tetracycline, light, ABA or any inducer. Fig. 4C shows a light inducible system comprising two nucleic acid sequence encoding two fragments of recombinase operably linked to CRY and CIBN genes; the two fragments come together upon expression to form a functional endonuclease. Expression of the functional endonuclease in turn causes removal of a loxP-stop-loxP cassette that allows expression of the Cas9 and the gRNA (or the lethal protein). 
WO 2020178822 describes DNA encoding inducible elements such as the Cry2 and CIBN gene found in the light inducible system operably linked to the coding sequences of interest (Fig. 4C of WO 2020178822). 
    PNG
    media_image1.png
    600
    454
    media_image1.png
    Greyscale

Pg 7 of the instant application teaches “The first, the 5' and 3' homology arms (HA, light blue) for homologous recombination (HR), flanking the entire insertion cassette, the second, a light-inducible system - in this case the Cry2-CreN and the CIBN-CreC, and the third 15 the lethality gene cassette. (A) The structure of a single targeting vector strategy, containing the 5' HA, followed by a pGK promoter (Dark blue box) which drive the expression of the Cry2- CreN and the CIBN-CreC genes (red boxes) which are separated by a self-cleaving peptide P2A (purple box). This element is followed by the lethality gene cassette which contains a pGK promoter followed by a LoxP (yellow circle) STOP (red octagon) LoxP sites (LSL), followed by a lethality-inducing gene. This cassette is followed by the 3' HA (light blue box). Upon light induction, the Cry2-CreN and the CIBN-CreC dimerize to form an active form of Cre. The latter then excises the LSL element, thus allowing expression of the lethality-inducing gene, which leads to embryonic death in all embryos that carry this vector. (B) An alternative approach to A, instead of using the LSL element, a Dio-lox flipping strategy is used (yellow triangles). In between the Dio-Lox sites a GFP followed by polyadenylation site #1 (PAI, gray box) and a lethality gene followed by a different polyadenylation site #2 (PA2) in a reverse orientation, are introduced. In this case, prior to light activation, the pGK promoter drives the expression of the GFP. Upon light activation, the cassette between the Dio-Lox sites flips and the lethality gene is now in the right orientation to be expressed while the GFP is now place in a reverse orientation and it is no longer active. C) An alternative approach to A or B. Following the activation of Cre, the LSL is removed and the Cas9 and sgRNA are expressed. This leads to the introduction of a missense mutation in the coding region of an essential gene, thus inducing embryonic lethality.”
However, the specification does not correlate the single example of blue light inducible elements in Fig. 4C to other optogenetic (light activated) inducible systems described by Muller (Biol. Chem, 2015, Vol. 396, No. 2, pg 145-152); Motta Mena (Nat. Chem. Biol. 2014, Vol. 10, No. 3, pg 196-202) or WO 2014018423 described by applicants on pg 23, lines 31-33, or Konermann (Nature, 2013, Vol. 500, No. 7463, pg 472-476). Konermann described light-inducible transcriptional effectors CRY2 and CIB1 and how to use them for (visible blue) light-inducible expression of (pg 2), but the specification does not elements are not exactly the same and the specification does not correlate the strategy of elements in Konermann to the elements in claim 41. The specification does not correlate the optogenetic inducible elements to Tet, ABA, or other inducible systems contemplated on pg 23. None of the light inducible systems of Muller, Motta Mena or WO 2014018423 use the strategy described in Fig. 4C, and it is wholly unclear how to adapt those systems to expressing Cas9 and gRNA or a lethal protein. Accordingly, the concept lacks written description other than using inducible two nucleic acid sequence encoding two fragments of recombinase operably linked to CRY and CIBN genes in combination with a loxP-stop-loxP cassette capable of being removed by the recombinase to allow expression of Cas9 and gRNA. 
F) The specification lacks written description for using any combination of inducible elements and inducer in a bird embryo in an egg as required in claim 41 other than blue light. Inducers encompass electromagnetic energy (claim 44) which encompasses radio waves, microwaves, infrared, (visible) light, ultraviolet, X-rays, and gamma rays. Inducers also encompass tetracycline, ABA, and other compounds discussed on pg 23. However, the specification is limited to exposing embryos in ovo to blue light (pg 45, line 3; pg 46, line 13). The specification does not correlate blue light to any other visible light that would induce expression. The specification does not teach the CRY2 and CIBN elements respond to any visible light other than blue. The specification does not correlate blue light to radio waves, microwaves or other electromagnetic energy as required in claim 44. The specification does not correlate blue light to tet, ABA or the other inducers on pg 23. Accordingly, specification lacks written description for using any inducible elements and inducer in a bird embryo in an egg as required in claim 41 other than blue light. 
G) The specification lacks written description for an “essential gene of the bird” and for using just Cas9 and a gRNA that targets the “essential” gene to cause male bird embryo lethality in claims 41, 52, 55, 57, 58, 60. The specification teaches chicken BMPR1A, BMP2, BMP4, FGFR1 genes are essential (pg 22); however, the Jackson Labs teaches numerous phenotypes for various BMP2 modifications in mice, not all of which cause lethality. The specification does not teach one specific “missense mutation” in a bird BMP2, BMPR1A, BMP4, FGFR1, or any other gene that is lethal to chicken embryos. The gRNA that targets an “essential gene” is supposed to somehow cause the lethal phenotype in male chick embryos. The specification says expression of Cas9 and gRNA will cause “a missense mutation in the coding region of an essential gene, thus inducing embryonic lethality”. This is not required in the claim, but is the crux of DNA encoding Cas9 and gRNA as claimed. The specification never teaches any gRNA that targets BMPR1A, BMP2, BMP4, FGFR1 or any other gene that causes a missense mutation in the gene that causes embryonic lethality. The specification does not teach the gRNA targets a site that will ensure inactivation of the “essential gene” upon random insertions and deletions (indels) at the target site. The specification does not teach inducing expression of Cas9 and gRNA in any embryo. The specification does not teach inactivating any gene using the Cas9 and gRNA. The specification does not teach making any missense mutations in any gene using the Cas9 and gRNA. The specification does not teach causing embryonic lethality in male bird embryos. Accordingly, the specification the concepts lacks written description. 
H) The specification lacks written description for expressing a lethal protein to cause male bird embryo lethality as encompassed by claims 41, 52, 55, 57, 58, 60. The specification teaches lethal proteins are cytotoxic protein, toxin, pro-apoptotic protein, BMP antagonist, inhibitor of Wnt signaling, or an FGF antagonist (pg 21, lines 13-16); however, the specification does not teach expressing any lethal protein in any bird cell that causes lethality. The specification does not teach the lethal protein targets a site in the embryo that that will ensure lethality. The specification does not teach the effective amount of expression required to be lethal in an embryo or obtaining effective amounts of protein expression in embryos. The specification does not teach inducing expression of a lethal protein in any embryo. The specification does not induce expression of a lethal protein in a bird embryo that causes lethality in male bird embryos. Accordingly, the concepts lacks written description. 
I) The specification lacks written description for a “switch” that “comprises a split recombinase” in claim 47 other than two nucleic acid sequences encoding two recombinase fragments operably linked to two light inducible elements. Induction causes the two fragments to be expressed and combine to form an functional recombinase. It cannot comprise “a [single] split recombinase [fragment]” as claimed. If “split recombinase” refers to two nucleic acid sequences encoding two recombinase fragments, that definition is not in the specification or the art at the time of filing. Accordingly, the concept lacks written description. 
Claims 52, 55, 57, 58, 60 are rejected for all the reasons above. 
Claims 52, 55, 57, 58, 60 also lack written description because the cell or bird does not comprise the DNA of claim 41. The DNA of claim 41 is a homology vector; the homology arms are not incorporated into the genome of the bird. Only the sequences other than the homology arms integrate into the genome of the cell. While the DNA is transfected into the cell, only the cells in which their genomes comprise the sequences other than the homology arms are of use. The “homology arms” are not present upon integration because they are contiguous with the rest of the coding sequences. Therefore, it is unclear whether applicants are attempting to claim a cell or bird comprising the DNA before or after integration, and if applicants are attempting to describe the DNA after integration, much clarification is required. 
Enablement
Claims 41, 43-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for DNA comprising 
, does not reasonably provide enablement for the claims as broadly presented.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
A) The specification does not enable making/using DNA with left and right homology arms that flank “a target gene locus” in a bird Z chromosome as required in claim 41. Use of “gene locus” together does not make sense (see 112/2nd). A gene is a nucleic acid sequence; it is not a position on a chromosome. The locus of a gene is the position or address of the nucleic acid sequence on the chromosome. Homology arms target nucleic acid sequences; they do not target a numerical position. The nucleic acids being targeted may have numerical positions on the chromosome, but homology arms target the nucleic acids; they do not target a numerical position. The term locus (singular) is used to define a position on a chromosome; it is not used to describe a position in a gene as claimed. Therefore, the concept is not enabled. 
B) The specification does not enable making/using homology arms that are “substantially homologous” to the target sequence within the gene in the Z chromosome are unclear. The specification does not define when the homology arms are “substantially homologous” to the target sequence, and the claim does not require the sequences of items i) or ii) integrate into the target sequence. Therefore, the concept is not enabled.
C) The specification does not enable making/using homology arms that target any gene in the Z chromosome other than the chicken HINTZ gene (histidine triad nucleotide binding protein Z). Pg 36 describes constructing homology arms for the HINTZ gene in any other bird species including turkey, duck, quail, falcon, etc. The specification does not teach homology arms in any other gene in chicken chromosome Z other than the HINTZ gene. Accordingly, the concept is not enabled other than targeting the chicken HINTZ gene.
D) The specification does not enable making/using any endonuclease in the DNA in combination with gRNA as required in claim 41 other than Cas9. The concept encompasses “RNA-guided DNA endonucleases” (pg 4, line 25), ZFNs, TALENs, and caspase 9 (pg 4, line 32). However, the specification and the art at the time of filing is limited to using gRNA in combination with Cas9. ZFNs and TALENs are used in pairs; however, there is no requirement for a pair of endonucleases in the configuration claimed. The specification does not correlate using Cas9 to using ZFN or TALEN pairs or any other endonuclease as broadly encompassed by claim 41 other than Cas9. Therefore, the concept is not enabled other than Cas9. 
E) The specification does not enable making/using any “switch” as broadly encompassed by claim 41. The metes and bounds of a “switch” that controls the expression of an endonuclease in claim 41 are unclear (see 112/2nd). The specification teaches a “switch” is a tetracycline inducible system, a light inducible system, an abscisic acid (ABA) inducible system, et al. (pg 23, lines 7-15); however, all “switches” comprise a nucleic acid sequence operably linked to the protein of interest and an inducer. The DNA does not comprise a so called “switch” as claimed because it does not comprise all elements of the “switch”, e.g. tetracycline, light, ABA or any inducer. Fig. 4C shows a light inducible system comprising two nucleic acid sequence encoding two fragments of recombinase operably linked to CRY and CIBN genes; the two fragments come together upon expression to form a functional endonuclease. Expression of the functional endonuclease in turn causes removal of a loxP-stop-loxP cassette that allows expression of the Cas9 and the gRNA (or the lethal protein). 
WO 2020178822 describes DNA encoding inducible elements such as the Cry2 and CIBN gene found in the light inducible system operably linked to the coding sequences of interest (Fig. 4C of WO 2020178822). 
    PNG
    media_image1.png
    600
    454
    media_image1.png
    Greyscale

Pg 7 of the instant application teaches “The first, the 5' and 3' homology arms (HA, light blue) for homologous recombination (HR), flanking the entire insertion cassette, the second, a light-inducible system - in this case the Cry2-CreN and the CIBN-CreC, and the third 15 the lethality gene cassette. (A) The structure of a single targeting vector strategy, containing the 5' HA, followed by a pGK promoter (Dark blue box) which drive the expression of the Cry2- CreN and the CIBN-CreC genes (red boxes) which are separated by a self-cleaving peptide P2A (purple box). This element is followed by the lethality gene cassette which contains a pGK promoter followed by a LoxP (yellow circle) STOP (red octagon) LoxP sites (LSL), followed by a lethality-inducing gene. This cassette is followed by the 3' HA (light blue box). Upon light induction, the Cry2-CreN and the CIBN-CreC dimerize to form an active form of Cre. The latter then excises the LSL element, thus allowing expression of the lethality-inducing gene, which leads to embryonic death in all embryos that carry this vector. (B) An alternative approach to A, instead of using the LSL element, a Dio-lox flipping strategy is used (yellow triangles). In between the Dio-Lox sites a GFP followed by polyadenylation site #1 (PAI, gray box) and a lethality gene followed by a different polyadenylation site #2 (PA2) in a reverse orientation, are introduced. In this case, prior to light activation, the pGK promoter drives the expression of the GFP. Upon light activation, the cassette between the Dio-Lox sites flips and the lethality gene is now in the right orientation to be expressed while the GFP is now place in a reverse orientation and it is no longer active. C) An alternative approach to A or B. Following the activation of Cre, the LSL is removed and the Cas9 and sgRNA are expressed. This leads to the introduction of a missense mutation in the coding region of an essential gene, thus inducing embryonic lethality.”
However, the specification does not correlate the single example of blue light inducible elements in Fig. 4C to other optogenetic (light activated) inducible systems described by Muller (Biol. Chem, 2015, Vol. 396, No. 2, pg 145-152); Motta Mena (Nat. Chem. Biol. 2014, Vol. 10, No. 3, pg 196-202) or WO 2014018423 described by applicants on pg 23, lines 31-33, or Konermann (Nature, 2013, Vol. 500, No. 7463, pg 472-476). Konermann described light-inducible transcriptional effectors CRY2 and CIB1 and how to use them for (visible blue) light-inducible expression of (pg 2), but the specification does not elements are not exactly the same and the specification does not correlate the strategy of elements in Konermann to the elements in claim 41. The specification does not correlate the optogenetic inducible elements to Tet, ABA, or other inducible systems contemplated on pg 23. None of the light inducible systems of Muller, Motta Mena or WO 2014018423 use the strategy described in Fig. 4C, and it is wholly unclear how to adapt those systems to expressing Cas9 and gRNA or a lethal protein. Accordingly, the specification does not enable the concept as broadly claimed. 
F) The specification does not enable making/using any combination of inducible elements and inducer in a bird embryo in an egg as required in claim 41 other than blue light. Inducers encompass electromagnetic energy (claim 44) which encompasses radio waves, microwaves, infrared, (visible) light, ultraviolet, X-rays, and gamma rays. Inducers also encompass tetracycline, ABA, and other compounds discussed on pg 23. However, the specification is limited to exposing embryos in ovo to blue light (pg 45, line 3; pg 46, line 13). The specification does not correlate blue light to any other visible light that would induce expression. The specification does not teach the CRY2 and CIBN elements respond to any visible light other than blue. The specification does not correlate blue light to radio waves, microwaves or other electromagnetic energy as required in claim 44. The specification does not correlate blue light to tet, ABA or the other inducers on pg 23. Accordingly, specification does not enable using any inducible elements and inducer in a bird embryo in an egg as required in claim 41 other than blue light. 
G) The specification does not enable targeting any “essential gene of the bird” or using just Cas9 and a gRNA that targets the “essential” gene to cause male bird embryo lethality in claims 41, 52, 55, 57, 58, 60. The specification teaches chicken BMPR1A, BMP2, BMP4, FGFR1 genes are essential (pg 22); however, the Jackson Labs teaches numerous phenotypes for various BMP2 modifications in mice, not all of which cause lethality. The specification does not teach one specific “missense mutation” in a bird BMP2, BMPR1A, BMP4, FGFR1, or any other gene that is lethal to chicken embryos. The gRNA that targets an “essential gene” is supposed to somehow cause the lethal phenotype in male chick embryos. The specification says expression of Cas9 and gRNA will cause “a missense mutation in the coding region of an essential gene, thus inducing embryonic lethality”. This is not required in the claim, but is the crux of DNA encoding Cas9 and gRNA as claimed. The specification never teaches any gRNA that targets BMPR1A, BMP2, BMP4, FGFR1 or any other gene that causes a missense mutation in the gene that causes embryonic lethality. The specification does not teach the gRNA targets a site that will ensure inactivation of the “essential gene” upon random insertions and deletions (indels) at the target site. The specification does not teach inducing expression of Cas9 and gRNA in any embryo. The specification does not teach inactivating any gene using the Cas9 and gRNA. The specification does not teach making any missense mutations in any gene using the Cas9 and gRNA. The specification does not teach causing embryonic lethality in male bird embryos. Accordingly, the concepts are not enabled. 
H) The specification does not enable expressing a lethal protein to cause male bird embryo lethality as encompassed by claims 41, 52, 55, 57, 58, 60. The specification teaches lethal proteins are cytotoxic protein, toxin, pro-apoptotic protein, BMP antagonist, inhibitor of Wnt signaling, or an FGF antagonist (pg 21, lines 13-16); however, the specification does not teach expressing any lethal protein in any bird cell that causes lethality. The specification does not teach the lethal protein targets a site in the embryo that that will ensure lethality. The specification does not teach the effective amount of expression required to be lethal in an embryo or obtaining effective amounts of protein expression in embryos. The specification does not teach inducing expression of a lethal protein in any embryo. The specification does not induce expression of a lethal protein in a bird embryo that causes lethality in male bird embryos. Accordingly, the concepts are not enabled. 
I) The specification does not enable making/using a “switch” that “comprises a split recombinase” in claim 47 other than two nucleic acid sequences encoding two recombinase fragments operably linked to two light inducible elements. Induction causes the two fragments to be expressed and combine to form an functional recombinase. It cannot comprise “a [single] split recombinase [fragment]” as claimed. If “split recombinase” refers to two nucleic acid sequences encoding two recombinase fragments, that definition is not in the specification or the art at the time of filing. Accordingly, the concept is not enabled. 
Claims 52, 55, 57, 58, 60 are rejected for all the reasons above. 
Claims 52, 55, 57, 58, 60 also lack written description because the cell or bird does not comprise the DNA of claim 41. The DNA of claim 41 is a homology vector; the homology arms are not incorporated into the genome of the bird. Only the sequences other than the homology arms integrate into the genome of the cell. While the DNA is transfected into the cell, only the cells in which their genomes comprise the sequences other than the homology arms are of use. The “homology arms” are not present upon integration because they are contiguous with the rest of the coding sequences. Therefore, it is unclear whether applicants are attempting to claim a cell or bird comprising the DNA before or after integration, and if applicants are attempting to describe the DNA after integration, much clarification is required. 

Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 43-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structures and functions of the “DNA editing agent” in claim 41 lack clarity. The claim is drawn to “a DNA editing agent comprising a first nucleic acid sequence for eliciting in an inducible manner a lethal phenotype of a male chick embryo in an egg of a bird and a second nucleic acid sequence for directing said first nucleic acid sequence to a Z chromosome of a cell of the bird, wherein said first nucleic acid sequence comprises (ii) a sequence encoding an endonuclease enzyme, which is operatively linked to a nucleotide sequence encoding a switch that controls the expression of said endonuclease enzyme, said switch being regulated by an inducer and a sequence encoding a guide RNA that targets an essential gene of the bird, said guide RNA is operatively linked to the activity of said endonuclease enzyme; or (ii) a sequence encoding a lethality protein, which is operatively linked to a nucleotide sequence encoding a switch that controls the expression of the lethality protein, the switch being regulated by an inducer, and said second nucleic acid sequence comprises (iii) [[(i)]] a left homology arm (LHA) comprising nucleotide sequence that is substantially homologous to a 5' region flanking a target gene locus in the Z chromosome of the bird; and (iv) [[(ii)]] a right homology arm (RHA) comprising nucleotide sequence that is substantially homologous to a 3' region flanking said target gene locus in the Z chromosome of the bird.” 
While the DNA has left and right homology arms that flank “a target gene locus” in a bird Z chromosome, use of “gene locus” together does not make sense. A gene is a nucleic acid sequence; it is not a position on a chromosome. The locus of a gene is the position or address of the nucleic acid sequence on the chromosome. Homology arms target nucleic acid sequences; they do not target a numerical position. The nucleic acids being targeted may have numerical positions on the chromosome, but homology arms target the nucleic acids; they do not target a numerical position. The term locus (singular) is used to define a position on a chromosome; it is not used to describe a position in a gene as claimed; therefore, the phrase makes claim 41 unclear. 
The metes and bounds of homology arms that are “substantially homologous” to the target sequence within the gene in the Z chromosome are unclear. The specification does not define when the homology arms are “substantially homologous” to the target sequence, and the claim does not require the sequences of items i) or ii) integrate into the target sequence. Therefore, there is no definition of when the homology arms  are substantially homologous, specifically for allowing integration of the transgene into the target sequence. 
The metes and bounds of a “lethal phenotype of a male chick embryo” are unclear. It is unclear if the phrase is limited to causing male chick embryos to die in ovo or if the phrase encompasses passing on a lethal phenotype to male chick embryos that become chickens then die. 
The metes and bounds of a “switch” that controls the expression of an endonuclease in claim 41 are unclear. The specification teaches a “switch” is a tetracycline inducible system, a light inducible system, an abscisic acid (ABA) inducible system, et al. (pg 23, lines 7-15); however, all “switches” comprise a nucleic acid sequence operably linked to the protein of interest and an inducer. The DNA does not comprise a so called “switch” as claimed because it does not comprise all elements of the “switch”, e.g. tetracycline, light, ABA or any inducer. Accordingly, use of the term “switch” does not make sense because it is not limited to those “switch” elements that are nucleic acid sequences within the DNA claimed. 
The metes and bounds of an “essential gene of the bird” in claim 41 are unclear. The specification teaches chicken BMPR1A, BMP2, BMP4, FGFR1 genes are essential (pg 22); however, the Jackson Labs teaches numerous phenotypes for various BMP2 modifications in mice, not all of which cause lethality. The specification does not teach one specific “missense mutation” in a bird BMP2, BMPR1A, BMP4, FGFR1, or any other gene that is lethal to chicken embryos. In particular, there is no nexus in claim 41 between the gRNA that targets an “essential gene” and the lethal phenotype in male chick embryos; the claim never requires the gRNA functions to cause a mutation in the essential gene or cause male embryo lethality. Accordingly, the metes and bounds of “essential” genes and their connection to the male embryo lethality in the preamble are unclear. 
The phrase “switch comprises a split recombinase” in claim 47 does not make sense in context of claim 41. The DNA must comprise two nucleic acid sequences encoding two recombinase fragments operably linked to inducible elements. Introducing the inducer causes the two fragments to be expressed and combine to form an functional recombinase. It cannot comprise “a [single] split recombinase [fragment]” as claimed. If “split recombinase” refers to two nucleic acid sequences encoding two recombinase fragments operably linked to inducible elements, that definition is not in the specification or the art at the time of filing. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
Claims 52, 55, 57, 58, 60 are rejected for all the reasons above. 
Claims 52, 55, 57, 58, 60 are also indefinite because the cell or bird does not comprise the DNA of claim 41. The DNA of claim 41 is a homology vector; the homology arms are not incorporated into the genome of the bird. Only the sequences other than the homology arms integrate into the genome of the cell. While the DNA is transfected into the cell, only the cells in which their genomes comprise the sequences other than the homology arms are of use. The “homology arms” are not present upon integration because they are contiguous with the rest of the coding sequences. Therefore, it is unclear whether applicants are attempting to claim a cell or bird comprising the DNA before or after integration, and if applicants are attempting to describe the DNA after integration, much clarification is required. 
Claim 58 is indefinite because it is unclear how the phrase “for eliciting in an inducible manner a lethal phenotype in a male chick embryo in the egg” in the last 5 lines further limits the “first nucleic acid sequence for eliciting in an inducible manner a lethal phenotype in a male chick embryo in the egg” in the first 5 lines. Claim 58 is also indefinite because it encompasses exposing the chick embryo in an egg to light, but it is unclear how to expose the embryo to light while in an eggshell. The specification and the art at the time of filing do not teach light penetrates eggshells. It is also unclear how to expose the embryo to other inducers such as tetracycline, ABA, etc. without breaking the eggshell. Therefore, claim 58 does not make sense in context of an embryo in an egg as claimed. 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632